         Case 1:19-cv-00408-TNM Document 56 Filed 04/06/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL DIVERSITY, et al. )
                                          )
                Plaintiffs,               )
v.                                        )
                                          )                   Case No.: 1:19-cv-00408-TNM
DONALD J. TRUMP, in his official capacity )
as President of the United States, et al. )
                                          )
                Defendants.               )
__________________________________________)

        NOTICE OF APPEARANCE OF JASON C. RYLANDER AS ATTORNEY

       Pursuant to Civil Local Rule 83.6(a), Plaintiffs hereby provide notice of the appearance

of Jason C. Rylander (D.C. Bar No. 474995) as counsel for Plaintiffs in this matter. Mr. Rylander

is admitted to practice in the United States District Court for the District of Columbia and is a

registered ECF filer in this court. His contact information is:

Jason C. Rylander
Defenders of Wildlife
1130 17th Street, NW
Washington, DC 20036
E-mail: jrylander@defenders.org
Phone: (202) 772-3245

       Please enter the appearance of Jason C. Rylander as counsel for Plaintiffs in the above

captioned case.

Dated this 6th day of April, 2020.                    Respectfully submitted,

                                                      /s/ Jason C. Rylander
                                                      Jason C. Rylander (DC Bar No. 474995)
                                                      Defenders of Wildlife
                                                      1130 17th Street, NW
                                                      Washington, DC 20036
                                                      E-mail: jrylander@defenders.org
                                                      Phone: (202) 772-3245
